warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
                   840, 844 (2004).
                               Having considered the petition and appendix filed in this
                   matter, we conclude that petitioner has not demonstrated that our
                   intervention by way of extraordinary relief is warranted. Id.; Smith, 107
                   Nev. at 677, 818 P.2d at 851; see also NRAP 21(b)(1). Accordingly, we
                               ORDER the petition DENIED.




                                                                  i LA. cEstA              ,J.
                                                              Hardesty
                                                                   .




                                                                   / , •"Ay                J.
                                                              Douglas


                                                                                           J.




                   cc: Hon. Susan Johnson, District Judge
                        Wood, Smith, Henning & Berman, LLP
                        Canepa Riedy & Rubino
                        Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas
                        Luh & Associates
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ern